Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 19, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150377 & (17)(18)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  BL-1 LIMITED PARTNERSHIP and                                                                             David F. Viviano,
  STUART EPSTEIN,                                                                                                      Justices
             Plaintiffs-Appellees,
  v                                                                  SC: 150377
                                                                     COA: 322469
                                                                     Oakland CC: 2013-136604-AV
  REBECCA K. MOTLEY, M.D.,                                                       2013-136616-AV
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the motion for
  stay of trial court proceedings is GRANTED. The application for leave to appeal the
  October 29, 2014 order of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court. The
  motion for stay of trial court proceedings is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 19, 2014
         p1118
                                                                                Clerk